Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed August 1, 2019 is acknowledged. Claims 1-11 are deleted. Claims 12-24 are added. Now, Claims 12-24 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 12 recites the limitation "c" in page 4, lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  
12 recites the limitation "d" in page 4, line 16.  There is insufficient antecedent basis for this limitation in the claim.  
	 Claim 20 recites the limitation "claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
	In Claim 20 (page 6, 4th line from bottom), “preferably” causes confusion because it is not clear as to what non-preferred R3* is.

Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Koerner (US 4 749 764) discloses a method for preparing a heat-curable silicone resin comprising reacting an alkoxy functional polyorganosiloxane with a multifunctional alcohol (e.g., trimethyolethane, etc.). (col. 2, lines 31 to 56 and col. 3, lines 61-68) However, Koerner does not teach or fairly suggest the presently claimed a) multi-steps of reaction set forth in Claim 12, b) corrosion-protective composition or coating containing a silicone resin having specific characteristics of Mw, amount of Si-O-bonded radical derived from the polyhydric alcohol and amount of -OR2 set forth in Claims 23-24.

Claims 13-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The patentability of the instant claims is set forth in paragraph 4 above.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
August 4, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765